Citation Nr: 0604237	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  99-00 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of degenerative disc/joint disease of the 
lumbar spine, currently rated as 10 percent disabling.

2.  Evaluation of bronchial asthma, currently rated 10 
percent disabling.

3.  Evaluation of Hepatitis C, currently rated as 10 percent 
disabling.

4.  Evaluation of gastroesophageal reflux disease, currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1978 to November 
1996.

This appeal comes before the Board of Veterans' Apeals 
(Board) from a September 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In this decision, the RO granted service 
connection for degenerative disc/joint disease of the lumbar 
spine, bronchial asthma, Hepatitis C, and gastroesophageal 
reflux disease (GERD).  The veteran's lumbar spine disability 
and Hepatitis C were both initially rated as 10 percent 
disabling.  His bronchial asthma and GERD were each found to 
be noncompensable.  The veteran appealed these initial 
evaluations.

By rating decision of September 2005, the RO granted an 
increased evaluation for bronchial asthma to 10 percent 
disabling.  The veteran continued his appeal.

This case was remanded by the Board in June 2000, February 
2002, May 2003, and September 2004.  It has now returned for 
appellate consideration.


FINDINGS OF FACT

1.  Sufficient evidence has been obtained for an equitable 
determination of the issues decided below.

2.  The veteran's degenerative disc/joint disease of the 
lumbar spine is characterized by constant pain and slight 
limitation of motion (even during symptomatic flare-up) 
without evidence of other orthopedic or neurologic 
involvement.

3.  The veteran's Hepatitis C is currently active and is 
manifested by moderate liver damage and recurrent episodes of 
fatigue and gastrointestinal disturbances.  

4.  The veteran's GERD is characterized by recurrent 
epigastric distress with dysphagia and substernal pain, but 
not productive of considerable impairment of his health.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc/joint disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5292-5293 (effective prior to September 26, 
2003), Diagnostic Code 5237 (effective on September 26, 
2003).  See 68 Fed. Reg. 51454-58 (August 27, 2003), 69 Fed. 
Reg. 32,449-50 (June 10, 2004).

2.  The criteria for an initial evaluation of 30 percent, but 
not more, for Hepatitis C have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7345 (effective 
prior to and after July 2, 2001).  See 66 Fed. Reg. 29486 
(2001). 

3.  The criteria for an initial evaluation of 10 percent, but 
not more, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.114, Diagnostic Code 7346 (effective prior to and after 
July 2, 2001).  See 66 Fed. Reg. 29486 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in September 2004.  By means of this letter, the 
appellant was told of the requirements to establish increased 
evaluations for his low back disability, hepatitis, and GERD.  
He was advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
VA.  The Statement of the Case (SOC) issued in December 1998, 
and Supplemental Statements of the Case (SSOC) issued in 
January 2000 and September 2005, informed him of applicable 
law and regulations, the evidence reviewed in connection with 
his claim by VA, and the reasons and bases for VA's decision.  
The initial adverse decision in this claim was issued by the 
RO prior to the enactment of the VCAA.  Thus, VCAA 
notification was issued after this adverse decision.  
However, this deficiency has been corrected by prior remands 
by the Board and subsequent readjudication of these claims by 
the agency of original jurisdiction (AOJ), after the issuance 
of the VCAA notification letter, in the SSOC issued in 
September 2005.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 
(The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in 
September 2004.)  

The Board notes that, during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.114 that evaluated 
disabilities associated with the digestive system, effective 
on July 2, 2001.  See 66 Fed. Reg. 29486 (2001).  In 
addition, VA issued new regulations at 38 C.F.R. § 4.71a 
evaluating intervertebral disc syndrome, effective September 
23, 2002.  67 Fed. Reg. 54345-49 (August 22, 2002).  Also, VA 
issued new regulations evaluating lumbosacral strain, 
intervertebral disc syndrome, and other spinal disabilities, 
effective September 26, 2003.  68 Fed. Reg. 51454-58 (August 
27, 2003); see also 69 Fed. Reg. 32,449-50 (June 10, 2004).  
The criteria for rating intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.  This correction did not 
substantively change the rating criteria for intervertebral 
disc syndrome, but instead merely corrected VA's oversight in 
not publishing the notes in Volume 68 of the Federal 
Register.

In the SOC of December 1998 and the SSOC of January 2000, the 
veteran was informed of the old criteria evaluating Hepatitis 
C, GERD, and his low back disability.  He was informed of the 
new criteria in a Board letter issued in January 2003.  The 
AOJ had the opportunity to determine the applicability of 
both the old and new rating criteria to the current claim in 
the SSOC issued in September 2005.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGPREC 7-2003 
(Nov. 19, 2003).  As discussed in the analysis of the 
decision below, no substantive changes were made to the 
diagnostic criteria evaluating the veteran's GERD.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letter discussed above, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The veteran has identified active service, post-service 
military, private, and VA treatment.  These records have been 
obtained and associated with the claims file.  As discussed 
below, the veteran has been incarcerated in recent years.  
The veteran has reported receiving psychiatric treatment 
during this incarceration.  As the current disabilities on 
appeal do not include a psychiatric disability, the treatment 
records from the veteran's incarceration are not pertinent to 
the current claims and do not require development by VA.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided multiple VA compensation examinations in 
September 1997 and May 1999.  These examinations noted 
accurate medical histories, findings on examination, and the 
appropriate diagnoses.  The VA examiner in May 1999 clearly 
indicated that he had reviewed the medical history in the 
veteran's claims file.  This examiner also provided 
information on functional limitations of the back during 
symptomatic flare-up.  See 38 C.F.R. § 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).  Therefore, 
the VA examination reports are adequate for VA purposes.  

The veteran's representative has argued that the veteran 
should be afforded a more recent VA compensation examination.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (Incarcerated 
veterans are entitled to the same consideration given other 
veterans and assistance to incarcerated veterans must be 
tailored to their peculiar circumstance of confinement.)  
However, the veteran has not made any explicit claims that 
his service-connected disabilities have increased in severity 
since the last VA compensation examination conducted in May 
1999.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(Where a veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the veteran's 
condition, VA must provide a new examination.)  

Regardless, the veteran is currently incarcerated and unable 
to attend any scheduled VA compensation examination.  In 
September 2001, the veteran's representative provided the AOJ 
with contact information to arrange a VA compensation 
examination at a mental health unit to which the veteran had 
been placed by court order.  Based on a Report of Contact (VA 
Form 119) dated October 2001, it appears that the AOJ 
attempted to arrange such an examination at the identified 
institution.  The mental health unit informed VA that the 
veteran had been returned to a detention center, and it 
appears that the AOJ was unable to secure a VA compensation 
examination at this institution.  The detention center 
informed VA in July 2003 that the veteran had been 
incarcerated since July 2002 due to a felony conviction.  The 
center responded to queries of the length of the veteran's 
sentence and scheduled release date with "N/A."  Therefore, 
it appears that veteran will be imprisoned for an indefinite 
length of time.  As VA has not been able to obtain a 
compensation examination at the penal institution and there 
is no scheduled release date, further development for a new 
examination would be futile and needlessly delay adjudication 
of this case.  See 38 U.S.C.A. § 5103A(a)(2), (b); 38 C.F.R. 
§ 3.159(c)(1), (d).

The veteran provided testimony before a Veterans Law Judge 
(VLJ) from the Board sitting at the RO in March 2000.  A 
transcript of this hearing has been associated with the 
claims file.  The VLJ that conducted this hearing would 
usually make the final decision on issues in this case.  
38 U.S.C.A. § 7102(a), 7107(c).  However, the VLJ that 
conducted the March 2000 hearing is no longer employed at the 
Board.  The veteran was offered the opportunity to attend 
another hearing before a different VLJ, and he requested such 
a hearing in February 2002.  This case was remanded in 
February 2002 in order to schedule a Board hearing before a 
traveling VLJ at the RO.  The veteran was notified of a 
scheduled September 2002 hearing by letter issued in August 
2002.  However, he informed VA in August 2002 that he would 
be unable to attend this hearing as he was being held in a 
detention center without bond.  This case was again remanded 
in May 2003 in another attempt to provide the veteran with a 
new hearing.  He was notified of his scheduled hearing date 
in September 2003 by a letter issued in August 2003.  The 
veteran failed to report for this hearing.  As noted above, 
in July 2003 VA was informed that the veteran had been 
convicted of a felony offense and was to be incarcerated 
indefinitely.  Thus, the Board concludes that further 
development to provide a new hearing would be futile, and 
adjudication of this claim is appropriate at this time.

The Board remanded this case in June 2000 in order to obtain 
the veteran's identified post-service treatment records and 
to provide a more contemporaneous VA compensation 
examination.  As noted above, due to the veteran's 
incarceration and VA's inability to secure a compensation 
examination at the identified penal institution, a more 
contemporaneous examination cannot be obtained.  The 
veteran's identified VA treatment records were obtained in 
August and December 2000 and incorporated into the claims 
file.  By remand of September 2004, the AOJ was instructed to 
provide notification of VA's duty to assist in compliance 
with the provisions of the VCAA.  As noted above, such 
notification was issued by the AOJ that same month.  Based on 
the above analysis, the Board finds that the AOJ has either 
fully complied with its remand instructions or there is no 
reasonable possibility that further development would provide 
the requested information and/or evidence.  Therefore, the 
remand instructions do not require further development.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter, SOC, and SSOCs discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Applicable Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Based on the evidence discussed below, the 
Board finds that the level of the veteran's service-connected 
disabilities have remained static.

As discussed above, the regulations evaluating the veteran's 
low back disability and hepatitis were changed during the 
pendency of this appeal.  According to VAOPGCPREC 7-2003 
(Nov. 19, 2003), when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Statutes and regulations are presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
such retroactivity.  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994); Regions Hospital v. Shalala, 522 U.S. 448 
(1998); Kuzma, supra.  The changes to the rating criteria 
that are applicable to the current case have not provided for 
such retroactive application.


Evaluation of Degenerative Disc/Joint Disease of the Lumbar 
Spine

In a written statement of April 1995, the veteran claimed 
that he had chronic pain in his lower back that would radiate 
into his buttocks.  He reported having a hard time bending 
over.  In October 1996, the veteran asserted that he had low 
back pain 90 percent of the time.  He was unable to sleep on 
his back and this forced him to sleep on his stomach.  The 
veteran claimed that such activities as exercising, lifting, 
and situps caused lower back pain.  At his Board hearing in 
March 2000, the veteran testified that he worked as a private 
security guard.  He noted that wearing a weapons belt when 
walking or standing would irritate his back.  Due to his back 
pain, he had requested that he only work two days a week of 
walking patrol and three days of sitting at a guard desk.  He 
indicated that he took Acetaminophen and Naprosyn for his 
back pain.  The veteran claimed that after doing strenuous 
activity, such as lifting, he would not be able to move the 
next day.  He asserted that he was unable to hold his baby 
child, but could carry the infant in a front or back pack.  
The veteran also acknowledged that he continued to do normal 
activities even though these activities would result in back 
pain.  He claimed that when he woke up in the mornings he was 
initially unable to move his back, but with walking around 
and taking Naprosyn he would become functional.  

A military Medical Board Narrative Report dated in September 
1995 noted that the veteran suffered with myofascial lower 
back pain during increased physical activity.  His back pain 
was exacerbated when he wore a helmet and rucksack.  His pain 
was so severe that it would reportedly wake him up at night 
and he found it difficult to find a position to sleep in.  On 
examination, the spine had full range of motion with pain.  
There was mild scoliosis to the left and tenderness to 
palpation around the L5-S1 level.  His strength was 4 on a 
scale from 1 (minimal) to 5 (full), and reflexes were 
present.  The lower extremities appeared to be within normal 
limits.  It was noted that the veteran was on a permanent 
profile that allowed him to run at his own pace and distance, 
march only five miles, and lift weights no greater than 40 
pounds.  The diagnoses included chronic back pain due to 
decreased L5-S1 disc space and right myofascial pain.

VA and post-service military outpatient records dated from 
the late 1990s to the early 2000s noted the veteran's 
complaints of low back pain.  He was afforded a VA 
compensation examination in September 1997.  The veteran 
complained of intermittent back pain that prohibited him from 
lying down on a hard surface.  He claimed that his low back 
pain would awaken him every morning at 5:00 am and he had 
difficulty straightening his back every morning.  The veteran 
asserted that he was "unable to jump off a table and land on 
his feet, he gets electric shocks going up his back when he 
does this."  He took Naprosyn and Tylenol #3 for his low 
back pain, but asserted that this medication did not help.  
On examination, there was no edema in the lower extremities, 
his toes were downgoing, deep tendon reflexes were normal, 
and his motor strength was intact.  Range of motion in the 
spine was 100 degrees forward flexion, 25 degrees backward 
extension, 30 degrees right and left lateral flexion, and 80 
degrees right and left lateral rotation.  A lumbar spine 
magnetic resonance image (MRI) revealed a moderate sized 
central/left paracentral herniated nucleus pulposus at the 
L5-S1 level abutting the left-sided nerve root, and marked 
bilateral neural foramina stenosis at the L4-L5 level.  The 
diagnoses included degenerative joint disease of the lumbar 
spine.  

The veteran was given another VA compensation examination in 
May 1999.  He complained of constant low back pain/aching, 
that worsened with prolonged standing, lying down, or lifting 
heavy weights.  While having constant low back pain, the 
veteran acknowledged that he continued to be functional.  The 
veteran reported that he was able to fully undertake the job 
requirements as a security officer, was able to drive freely, 
do the normal activities of daily living, exercise and lift 
weights in a repetitive fashion, and jog approximately one 
mile.  However, he reported the lifting weights and jogging 
did cause some low back pain.  This pain was not 
incapacitating.  The veteran took Panadol, Motrin, and 
Tylenol #3 for his back pain with varying results.  The 
veteran denied symptoms of lower extremity paresthesia, 
disesthesia, bowel/bladder incontinence, locking, or being 
bed ridden.  He claimed that his back pain did require some 
bed rest in the past.  On examination, the veteran was fully 
ambulatory without the use of any assistive devices.  He was 
coordinated with good muscle tone and muscle development with 
no evidence of muscle atrophy.  He was in no acute distress.  
There were no posture or gait abnormalities.  The extremities 
had no clubbing, cyanosis, or edema.  Range of motion in the 
back was to 90 degrees forward flexion.  He was able to touch 
the floor with the tips of his fingers and straighten back up 
with minimal discomfort.  The veteran could extend his back 
to 25 degrees with some minimal discomfort elicited.  Lateral 
flexion was to approximately 30 degrees and lateral rotation 
was to 25 degrees, both with minimal discomfort.  Straight 
leg raises resulted in some mild discomfort at approximately 
70 degrees in both legs.  There was no evidence of radiating 
pain.  Deep tendon reflexes were present.  The veteran was 
able to heel and toe walk with no discomfort.  When rising 
from a lying position, the veteran evidenced some torso 
rotation and mild discomfort.  A lumbar spine X-ray of May 
1999 revealed some degenerative disc narrowing at the L5-S1 
level with on other significant findings.  The radiologist's 
impression was degenerative disc disease at the L5-S1 level.  
The diagnoses included degenerative disc disease at the L5-S1 
level with past references of evidence of herniated nucleus 
pulposus at the "L4-S1."

The veteran's degenerative disc/joint disease of the lumbar 
spine is currently rated 10 percent disabling effective from 
November 5, 1996 (the date following the veteran's separation 
from active service).  This disorder was evaluated under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5293-5292 (old criteria) and 5237 
(new criteria).

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).

Based on the examination reports above, the Board finds that 
the veteran's low back disability has only resulted in 
minimal loss of motion.  The veteran has acknowledged to his 
examiners that he has maintained his functional ability, even 
during exacerbations of his pain.  While he has requested 
that his work duties be tailored to his limitations, he is 
still able to perform the physical tasks of his occupation as 
a security officer to include walking patrol and wearing 
equipment.  The veteran also retains his ability to exercise, 
jog, and even lift weights.  While these activities, in 
addition to prolonged standing and lying down, cause 
increased levels of pain and stiffness, there is little lay 
or medical evidence that his low back symptoms have 
significantly interfered with his industrial adaptability.  
Even considering symptomatic exacerbation of his low back 
pain and stiffness, these symptoms have not resulted in any 
significant additional loss of functional ability.  The Board 
finds that after considering the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, the range of motion noted on his 
compensation examinations accurately reflects his functional 
ability.  As both the medical evidence and the veteran's own 
lay statements support this finding, there is no reasonable 
doubt that the veteran's range of motion in his spine is 
significantly worse than that noted on examination.  See 
38 C.F.R. § 4.3.

Based on the evidence discussed above, the Board finds that 
this evidence does not support the award of an increased 
evaluation for the veteran's degenerative disc/joint disease 
of the lumbar spine, either under the old or new criteria.  
The old criteria at Code 5292 require a moderate level of 
limitation of motion in the lumbar spine in order to award a 
20 percent evaluation.  The range of motion studies in 1997 
and 1999 have consistently shown only slight or minimal loss 
of motion due to discomfort.  The lay evidence indicates that 
the veteran has remained functional even with exacerbations 
of his back pain.  Thus, both the medical and lay evidence 
shows that the veteran's lumbar spine motion has only minimal 
or slight limitation.

The General Rating Formula for Diseases and Injuries of the 
Spine (Codes 5235 through 5242) required thoracolumbar spine 
forward flexion greater than 30 degrees but less than 60 
degrees, combined range of motion of the thoracolumbar spine 
not greater than 120 degrees, or muscle spasm/guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
As noted above, the medical and lay evidence shows only 
minimal limitation of motion in the spine.  The range of 
motion noted in 1995, 1997, and 1999 far exceed the 
requirements under the General Formula for a 20 percent 
evaluation.  Examination in May 1995 did reveal tenderness in 
the lumbar spine area and mild scoliosis.  However, this 
examination was conducted approximately a year and a half 
prior to his separation from active service in November 1996.  
Multiple post-service examinations have not found any 
evidence of scoliosis or other postural defect, nor have they 
noted tenderness about the lumbar spine.  Based on this 
evidence, the Board finds that the preponderance of the 
evidence is against a finding that scoliosis has been present 
in the veteran's spine since his separation from active 
service.  Based on this analysis, the Board finds that the 
evidence does not support the award of a 20 percent 
evaluation under the General Formula for the veteran's low 
back disability.  

Under Note (2) at new Code 5293 and Note (1) at new Codes 
5235-42, the Board must determine if separate evaluations 
under the orthopedic and neurologic diagnostic criteria are 
appropriate.  The only neurological symptom noted by the 
veteran regarding his low back was radiating pain into his 
buttocks.  Other than degenerative disc/joint disease, the 
objective examinations since the veteran's separation from 
active service have failed to find any orthopedic or 
neurologic abnormality associated with his lower extremities, 
and the veteran has consistently denied any neurologic or 
orthopedic symptoms associated with his lower extremities.  
There have been no diagnoses or findings of radiculopathy 
since the veteran's separation from active service.  
Therefore, the Board finds that the veteran's degenerative 
disc/joint disease of the lumbar spine has not resulted in 
additional orthopedic or neurologic disease or disabilities 
that would warrant separate evaluations under 38 C.F.R. 
§§ 4.71a, 4.73, or 4.123/4.124.  

The veteran has complained of pain radiating into his 
buttocks.  This evidence raises the issue of rating the 
veteran's low back disability by analogy under the new 
criteria at Code 5243 (intervertebral disc syndrome) for 
incapacitating episodes.  See 38 C.F.R. § 4.20.  Note (1) at 
new Codes 5293 and 5243 define incapacitating episodes as a 
period of acute symptoms that requires "prescribed bedrest 
by a physician and treatment by a physician."  The treatment 
records are silent as to any physician prescribing bed rest 
for the veteran's low back complaints.  While the veteran has 
noted that he took bed rest in the past to help alleviate his 
low back symptoms, he has acknowledged that these episodes 
were not incapacitating.  In addition, the veteran has denied 
having any episodes that forced him to miss work.  Thus, 
while the veteran may have episodic flare-up of his low back 
symptomatology, these episodes do not rise to the level of an 
incapacitating attack as defined under the new criteria at 
Codes 5293 and 5243.

The old criteria at Code 5293 required moderate recurring 
attacks of intervertebral disc syndrome to award a 20 percent 
evaluation.  While the veteran has noted constant low back 
pain that can be exacerbated by certain activities, he has 
not indicated the existence of any significant radiculopathy 
into his lower extremities.    The medical evidence does not 
support a finding of attacks of intervertebral disc disease.  
The reports have consistently shown no objective 
demonstration of muscle spasm in recent years and only slight 
limitation of motion with no neurologic involvement.  Based 
on this evidence, the Board finds that the symptoms of the 
low back disability cannot be characterized as moderate 
intervertebral disc syndrome.  Therefore, a higher evaluation 
under the old criteria at Code 5293 is not warranted.

The only functional limitation found on examinations 
associated with the low back disability was with the function 
of the lumbar spine.  As noted above, this level of 
functional impairment warrants a 10 percent evaluation under 
old Code 5292 and new Code 5237.  As a compensable evaluation 
for limitation of motion in the lumbar spine has been 
awarded, additional compensation for degenerative arthritis 
is not authorized under Code 5003 (degenerative arthritis).  
As there is no medical or radiological evidence of fractured 
vertebra, ankylosis, or fixation of the lumbar spine, 
evaluation under the old criteria at Codes 5285 (vertebra 
fracture), 5286 (complete spinal ankylosis), and 5289 (lumbar 
spine ankylosis) is not warranted.

For a higher evaluation of 20 percent under the old criteria 
at Code 5292 (lumbosacral strain), the evidence must show 
muscle spasm on extreme forward bending with loss of lateral 
spine motion.  Such findings have not been noted in either 
the lay or medical evidence.  The veteran's consistent 
complaint has been constant pain and stiffness.  There is no 
evidence that the veteran has suffered with muscle spasm of 
any significance since his separation from active service.  
There is also no evidence of listing of the whole spine to 
the other side, positive Goldwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or some of the above 
with abnormal mobility on forced motion.  The medical 
evidence does corroborate the existence of some minimal loss 
of motion and degenerative changes/narrowing in the lumbar 
spine.  As noted above, the veteran's loss of motion in the 
lumbar spine would only be characterized as slight.  Based on 
the examination reports and lay evidence showing that the 
veteran continued to have significant functional ability in 
the lumbar spine, the Board finds that his symptoms are not 
analogous to a moderate degree of lumbosacral strain.  Thus, 
an increased evaluation is not warranted under the old 
criteria at Code 5295.

Based on the above analysis, the preponderance of the 
evidence is against the award of an evaluation for the 
veteran's low back disability in excess of 10 percent 
disabling.  The Board finds that whether or not the new 
orthopedic rating criteria have retroactive effect is 
irrelevant.  As discussed above, the medical evidence does 
not provide any basis for the award of higher evaluations 
under either the old or new rating criteria at any time 
during the appeal period.   Thus, the Board has concluded 
that the condition has not changed during this appeal and 
that a uniform rating is warranted.  Fenderson, supra.


Evaluation of Hepatitis C

In October 1996, the veteran claimed that his Hepatitis had 
resulted in tiredness, lack of energy, and slight pain about 
his liver.  At his hearing in March 2000, the veteran 
testified that he was taking three injections of Interferon a 
week to stop the progression of his liver disease.  He 
indicated that he had a "damaged" liver and that the 
inflammation of his liver was rated as a "Class IV."  The 
veteran claimed that in the mornings it was difficult for him 
to wake up and get out of bed due to a lack of energy.  
Therefore, he was forced to schedule his work in the 
evenings.  The veteran noted that diagnostic tests had shown 
cysts all over his liver and blood work had revealed "bad" 
liver enzymes.  He testified that his treating physicians 
were unable to obtain a biopsy of his liver due to his severe 
liver pain.  

The military Medical Board examination of September 1995 
indicated that the veteran had a chronic Hepatitis C 
infection.  He was diagnosed with this infection in February 
1995 and was undergoing an experimental Interferon protocol, 
which after the injections left him extremely tired for two 
days.  On examination, his abdomen was soft and nontender.  
There was no organomegaly, discoloration, or distention 
present.  Lab results showed a positive increase in liver 
function test and a positive Hepatitis C panel.  It was noted 
that an April 1995 ultrasound revealed multiple hepatic cysts 
on the liver.  The diagnoses included chronic Hepatitis C.

Private outpatient examinations in 1997 consistently noted 
that the abdomen was within normal limits.  In February 1997, 
the examiner indicated that the veteran's liver was palpable 
"at edge."  VA outpatient records dated from the late 1990s 
to early 2000s also noted impressions of chronic Hepatitis C.

During the veteran's September 1997 VA compensation 
examination, the veteran complained of chronic fatigue and 
lack of energy of insidious onset that was becoming worse 
over time.  He noted that experimental treatment with Urised 
and Interferon had no effect on his hepatitis symptoms.  The 
veteran denied any symptoms of night sweats or weight loss.  
On examination, the liver was normal and without tenderness 
or organomegaly.  Lab testing revealed that the veteran was 
positive for Hepatitis C antibody.  The diagnoses included 
chronic Hepatitis C infection with chronic active hepatitis.

Another VA compensation examination was given to the veteran 
in May 1999.  The veteran complained of chronic fatigue.  He 
denied any history of upper gastrointestinal bleeding, 
esophageal varices, melena/tarry stools, or jaundice.  On 
examination, the veteran was well nourished and in no acute 
distress.  There was no evidence of telengiectases.  The 
abdomen was soft with no evidence of masses or 
hepatosplenomegaly.  Lab testing revealed that the veteran 
was positive for Hepatitis C antibody.  The diagnoses 
included chronic Hepatitis C with no evidence of cirrhotic 
liver disease.  

The veteran's Hepatitis C is currently rated 10 percent 
disabling effective from November 5, 1996.  This disorder was 
evaluated under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.114, Diagnostic Code (Code) 7345 (old and new 
criteria).  As discussed above, the regulations evaluating 
the veteran's Hepatitis C were changed during the pendency of 
this appeal.

Based on the medical and lay evidence noted above, the Board 
finds that the veteran has minimal liver damage associated 
with fatigue and gastrointestinal disturbances necessitating 
dietary restrictions and ongoing therapeutic measures.  
Therefore, he is entitled to a 30 percent evaluation under 
the old criteria at Code 7345.  However, a higher evaluation 
is not warranted under these criteria.  Ultrasound evidence 
has revealed multiple cysts on his liver, but no other 
abnormality has been shown with this organ.  There are no 
findings of organomegaly with the liver.  While the veteran 
does suffer with fatigue and gastrointestinal disturbances, 
these symptoms are not disabling and, based on his lay 
evidence, have not significantly impaired his industrial 
adaptability.  His only interference with his work as a 
security officer was to request a shift late in the day.  
Based on this medical and lay evidence, the Board finds that 
the evidence does not support a 60 percent evaluation under 
the old criteria at Code 7345.  

An evaluation under the criteria at old Code 7312 (cirrhosis 
of the liver) is not appropriate as the veteran has not 
received a diagnosis for cirrhosis of the liver.  Even if 
these criteria were to be considered by analogy, a 50 percent 
evaluation requires moderately severe cirrhosis with enlarged 
liver, abdominal distention, early ascites, muscle wasting, 
and loss of strength.  None of these symptoms have been found 
on repeated examinations.

Turning to the new criteria, to receive a 40 percent 
evaluation under the new Codes 7345 (liver disease without 
cirrhosis) and 7354 (Hepatitis C), the evidence must 
demonstrate daily fatigue, malaise, and anorexia with minor 
weight loss and hepatomegaly.  In the alternative, the liver 
disease must result in incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  Note (2) at Code 7345 defines an 
incapacitating episode as a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  There is no medical or lay evidence of weight 
loss, hepatomegaly, or incapacitating episodes (to include 
bed rest) resulting from the veteran's Hepatitis C infection.  
Therefore, a higher evaluation is not authorized under the 
new criteria at Codes 7345 and 7354.

As there is no evidence of ascites, hepatic encephalopathy, 
or hemorrhage from varices or portal gastropathy (erosive 
gastritis), a 50 percent evaluation is not warranted by 
analogy under new Code 7312 for cirrhosis of the liver.  
Upper GI studies have consistently been negative or normal 
and the only abnormalities noted on ultrasounds of the liver 
are cysts.  Neither the lay or medical evidence supports a 
higher evaluation under new Code 7312.

Therefore, the evidence supports an evaluation of 30 percent 
for the veteran's active Hepatitis C infection under the old 
criteria at 7354.  The Board finds that the veteran's cysts 
of the liver and symptoms of fatigue and gastrointestinal 
disturbances do not support a higher evaluation under either 
the old or new criteria.  

As noted above, an evaluation under the new criteria cannot 
be retroactive prior to its effective date.  There is no 
indication in the rating criteria at 38 C.F.R. § 4.114 that 
the changed provisions were to have retroactive effect.  As 
discussed above, the medical evidence does not provide any 
basis for the award of an evaluation higher than 30 percent 
under either the old or new rating criteria at any time 
during the appeal period.  Thus, the Board has concluded that 
the condition has not changed during this appeal and that a 
uniform rating is warranted.  Fenderson, supra.


Evaluation of GERD

In October 1996, the veteran claimed that his GERD had caused 
severe abdominal pain, cramps, diarrhea, and abdominal 
swelling.  He indicated that he was now unable to eat half 
the food he could previously eat.  At his hearing in March 
2000, the veteran testified that he took Tagamet, 
Simethicone, Prevacid, and Cimetidine everyday to control his 
GERD.  He complained having acid indigestion/heartburn, 
abdominal gas, loose stools, and chest pain.  The veteran 
indicated he had to follow a special diet to control his 
symptoms.  

On his VA compensation examination of September 1997, the 
veteran complained of recurrent gas and constant heartburn 
that were aggravated by certain foods.  The veteran indicated 
that his heartburn could be relieved by Zantac and Tagamet, 
but he was forced to take this medication daily.  He also 
complained of intermittent episodes of right upper quadrant 
burning pain that was severe and would last for a period of 
days.  Examination of the abdomen was normal with normal 
bowel sounds.  An upper gastrointestinal study (X-ray) was 
reported to be normal.  The diagnoses included GERD.

On the VA compensation examination of May 1999, the veteran 
complained of reflux, chronic gastritis, and abdominal 
bloating.  He claimed that these symptoms were exacerbated by 
certain foods.  The veteran denied any prior history of 
regurgitations, peptic ulcer disease, or hiatal hernia.  He 
claimed that he took Prevacid and Simethicone daily, which 
provided good relief of his symptoms.  As noted above, 
examination of the veteran's abdomen found it soft with no 
masses or organomegaly.  An upper GI series noted normal 
findings.  The diagnoses included GERD with no evidence of 
peptic ulcer disease or hiatal hernia.

The veteran's GERD is currently rated noncompensable 
effective from November 5, 1996 under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.114, Diagnostic Code 7346 
(hiatal hernia).  A 30 percent evaluation is authorized under 
these criteria for persistently recurrent epigastric distress 
with dysphagia (difficulty in swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.  A 10 percent evaluation is warranted when two or 
more of the symptoms for the 30 percent evaluation are 
present, but are of less severity.  

Both the medical and lay evidence show that the veteran 
suffers with frequent heartburn and substernal pain.  He 
reportedly must take medication daily and restrict his diet 
in order to control these symptoms.  Resolving all reasonable 
doubt regarding his symptomatology in the veteran's favor, 
the Board finds that a 10 percent evaluation is warranted 
under Code 7346.  

However, neither the lay or medical evidence has shown 
symptoms of difficulty swallowing or regurgitation.  In 
addition, there is little lay evidence that the veteran's 
GERD has in any significant way interfered with his usual 
activities (other than his diet) or his industrial 
adaptability.  He has not reported any interference in his 
duties as a security officer due to his GERD.  Therefore, the 
evidence does not support a higher evaluation under Code 
7346.  

A higher evaluation under old and new Code 7307 (gastritis) 
is not supported by the evidence.  For a 30 percent 
evaluation under this Code, the evidence must show chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  The veteran's upper GI series have consistently 
been normal.  Therefore, there is no evidence of eroded or 
ulcerate areas and a higher evaluation under old and new Code 
7307 is not authorized.  

In conclusion, the Board finds that the veteran's 
symptomatology warrants no more than a 10 percent evaluation 
under Code 7346.  While the veteran does appear to suffer 
with epigastric distress, there is no evidence this 
disability has had a considerable impairment on his health.  

A review by the Board of both the old and new criteria at 
38 C.F.R. § 4.114, Diagnostic Codes 7307 and 7346 reveals 
that there were no changes made to these criteria.  
Therefore, whether the new criteria have retroactive effect 
is moot.  As discussed above, the medical evidence does not 
provide any basis for the award of a higher evaluation than 
10 percent under either the old or new rating criteria at any 
time during the appeal period.  Thus, the Board has concluded 
that the condition has not changed during this appeal and 
that a uniform rating is warranted.  Fenderson, supra.


Conclusion

Based on the above analysis, the evidence supports a higher 
evaluation for the veteran's Hepatitis C to 30 percent 
disabling and his GERD to 10 percent disabling.  The 
preponderance of the evidence is against higher evaluations 
for the veteran's degenerative disc/joint disease, Hepatitis 
C, and GERD.  While the appellant is competent to report 
symptoms, a preponderance of the lay and medical evidence 
does not support higher evaluations.  The Board finds that 
the examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment than the lay statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against higher evaluations and the 
doctrine of reasonable doubt is not for further application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

Entitlement to an evaluation in excess of the 10 percent 
disabling for degenerative disc/joint disease of the lumbar 
spine is denied.

Entitlement to an evaluation of 30 percent, but not more, for 
Hepatitis C is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation of 10 percent, but not more, for 
GERD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

In the VA compensation examination report of May 1999 it was 
noted that the veteran underwent a pulmonary function test 
(PFT) in order to evaluate his service-connected bronchial 
asthma.  The examiner reported test results of forced 
expiratory volume in one second ("FEV-1"), "functional 
capacity," "FVS," and "functional vital capacity."  The 
"functional vital capacity" was reported to be 4.44 or 103% 
of predicted.  The examiner concluded, based on these test 
results, that the veteran's vital capacity and flow rates 
were within normal limits.

The criteria evaluating asthma at 38 C.F.R. § 4.97, 
Diagnostic Code 6602, requires the administration of a PFT 
that reports values for FEV-1 and "forced expiratory volume 
in one second to forced vital capacity" (FEV-1/FVC).  The 
schedular criteria indicate that the FEV-1/FVC is to be 
reported as a percentage, not a numerical score or a 
percentage of predicted.  Therefore, it is not possible for 
the Board to infer that the May 1999 examiner was referring 
to FEV-1/FVC in his report when discussing "functional 
capacity" or "functional vital capacity."  The actual May 
1999 PFT test report was not attached to the compensation 
examination and a thorough review of the VA medical records 
contained in the claims file does not indicate that this PFT 
report has been obtained.  Therefore, on remand the AOJ 
should request a copy of the May 1999 PFT report.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED to the AOJ for the 
following action:

The AOJ should contact the VA medical 
facility (or any other appropriate VA 
facility) at which the veteran's May 26, 
1999 compensation examination was 
conducted, and request a legible copy of 
the pulmonary function test report for 
such a test conducted on or about the 
date of the compensation examination.  If 
such a report is unavailable or 
destroyed, the VA facility must so 
indicate this fact in its response to the 
AOJ.  All responses and/or evidence 
received must be associated with the 
claims file.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
J. Martin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


